


Exhibit 10.2
































McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN III (“DCAP III”)
Effective January 1, 2014
(Amended and Restated July 29, 2014)

1



--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
Item
Page
 
 
 
 
 
 
A.
PURPOSE
1
 
 
 
B.
ERISA PLAN
1
 
 
 
C.
PARTICIPATION
1
 
 
 
D.
AMOUNTS OF DEFFERRAL
2
 
 
 
E.
PAYMENT OF DEFERRED COMPENSATION
3
 
 
 
F.
SOURCE OF PAYMENT
6
 
 
 
G.
MISCELLANEOUS
6
 
 
 
H.
ADMINISTRATION OF THE PLAN
7
 
 
 
I.
AMENDMENT OR TERMINATION OF THE PLAN
7
 
 
 
J.
CLAIMS AND APPEAL
7
 
 
 
K.
DEFINITIONS
9
 
 
 
l.
SUCCESSORS
11
 
 
 
M.
EXECUTION
11


2



--------------------------------------------------------------------------------






McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN III


Effective January 1, 2014
(Amended and Restated July 29, 2014)
A.
PURPOSE

1.This Plan was established to enhance McKesson’s ability to attract and retain
executive personnel and members of the Board who are not otherwise employees of
McKesson.
2.This Plan is the successor plan to the Deferred Compensation Administration
Plan II, as amended through October 28, 2004 (the “Prior Plan”). Effective
December 31, 2004, the Prior Plan was frozen and no new allocations or deferrals
are to be made to it; provided, however, that any vested allocations and
deferrals made under the Prior Plan before January 1, 2005 shall continue to be
governed by the terms and conditions of the Prior Plan as in effect on December
31, 2004.
3.Any allocations and deferrals made under the Prior Plan after December 31,
2004 and any allocations that were unvested on December 31, 2004 shall be deemed
to have been made under this Plan and all such contributions, accruals and
deferrals shall be governed by the terms and conditions of this Plan as it may
be amended from time to time.
4.This Plan is intended to comply with the requirements of Section 409A of the
Code.
5.Capitalized terms used in this Plan shall have the meaning set forth in
Section K hereof.
B.
ERISA PLAN

This Plan is an unfunded deferred compensation program intended primarily for a
select group of management or highly compensated employees of the Company and
members of the Board who are not employees of the Company. The Plan, therefore,
is covered by Title I of ERISA except that it is exempt from Parts 2, 3 and 4 of
Title I of ERISA.
C.
PARTICIPATION

1.Eligibility to Participate.
a.Eligible Executives. The Administrator may, at his or her discretion, and at
any time, and from time to time, select executives of the Company who may elect
to participate in this Plan (“Eligible Executives”). Selection of Eligible
Executives may be evidenced by the terms of the executive’s employment contract
with the Company, or by inclusion among the persons or classes of persons
specified by the Administrator.
The Administrator may, at his or her discretion, and at any time, and from time
to time, designate additional Eligible Executives and/or provide that executives
previously designated are no longer Eligible Executives. If the Administrator
determines that an executive is no longer an Eligible Executive, he or she shall
remain a Participant in the Plan until all amounts credited to his or her
Account prior to such determination are paid out under the terms of the Plan (or
until death, if earlier).
b.Eligible Directors. Each individual who is a member of the Board of McKesson
and who is not a Company employee may participate in this Plan (“Eligible
Directors”).
2.Election to Participate. An Eligible Executive or an Eligible Director may
become a Participant in the Plan by electing to defer compensation, or the
Company crediting a Discretionary Contribution to an Account on behalf of an
Eligible Executive, in accordance with the terms of this Plan. An election to
defer shall be in writing and shall be made at the time and in the form
specified by the Administrator. On electing to defer compensation (or by
accepting a Discretionary Contribution credited by the Company to an Account on
behalf of an Eligible Executive) under this Plan, the Eligible Executive or
Eligible Director shall be deemed to accept all of the terms and conditions of
this Plan. All elections to defer amounts under this Plan shall be made pursuant
to an election executed and filed with the Administrator before the amounts so
deferred are earned.
a.Annual Election. Subject to the provisions of Sections 2(b) and 2(c) below, an
election to defer compensation must be made and become irrevocable at the time
that the Administrator prescribes, but in no event later than the last day of
the Year preceding the Year in which the compensation being deferred is earned.
A Participant’s election to defer compensation shall be suspended during the
Year only if such Participant is faced with an Unforeseeable Emergency. Such
suspension shall continue through the end of the Year in which the Participant
is faced with an Unforeseeable Emergency and the Participant must submit a new
election to defer compensation, effective the Year after the Year in which the
Unforeseeable Emergency occurs, to resume participation in the Plan.
b.Initial Election. A newly Eligible Executive or a newly Eligible Director may
be permitted by the Administrator to elect to participate in the Plan by
submitting an election to defer compensation in a form and by a time as McKesson
prescribes; provided that such election is made and becomes irrevocable not
later than thirty days following the date such newly Eligible Executive or
Eligible Director first becomes eligible to participate in the Plan and provided
further that such election to defer compensation applies only to compensation
earned after the date the deferral election becomes irrevocable or at such later
time that the Administrator prescribes. In compliance with this Section 2(b),
only a prorated portion of an Eligible Executive’s bonus (other than a bonus
that is performance-based compensation as defined in Section 2(c) below) may be
deferred if the Eligible Executive’s initial deferral election is made after the
performance period applicable to the bonus has begun.
c.Election to Defer Performance-Based Compensation. To the extent that
compensation paid under the Management Incentive Plan, the Long-Term Incentive
Plan or any other Company-sponsored incentive plan is “performance-based
compensation” as defined in Treasury Regulation section 1.409A-1(e), an election
to defer payments made pursuant to the Management Incentive Plan, Long-Term
Incentive Plan or other Company-sponsored bonus plan may be made not later than
six months prior to the end of the applicable performance period or such earlier
time as the Administrator may prescribe; provided, however, that such election
shall be made prior to the date that compensation paid under the Management
Incentive Plan compensation, Long-Term Incentive Plan or other Company-sponsored
incentive plan, whichever is applicable, is substantially certain to be paid or
readily ascertainable.
d.Election to Defer Other Compensation. The Administrator, in its sole
discretion, may permit other types of compensation to be deferred under the
Plan; provided, however, the Administrator terms and conditions of such
deferrals shall be included in the applicable deferral election form and in
accordance with Code Section 409A and the regulations promulgated and guidance
issued thereunder.
3.Company Discretionary Contributions. The Compensation Committee shall have the
sole discretion to determine an amount credited to a Participant’s Account as a
“Discretionary Contribution.” A

1



--------------------------------------------------------------------------------




Discretionary Contribution may be subject to such terms or conditions, including
but not limited to vesting, as the Compensation Committee may specify in its
discretion at the time the Discretionary Contribution is credited to a
Participant’s Account. Except with respect to the Company’s executive officers,
the Compensation Committee may delegate its authority under this Section C.3 to
the Administrator.
4.Notification of Participants. The Administrator shall annually notify each
Eligible Executive and each Eligible Director that he or she may participate in
the Plan for the next Year. Such notice shall also set forth the Declared Rate
for the next Year.
5.Relation to Other Plans.
a.Participation in Other Plans. An Eligible Executive or an Eligible Director
may participate in this Plan and may also participate in any other benefit plan
of the Company in effect from time to time for which he or she is eligible,
unless the other plan may otherwise exclude participation on the basis of
eligibility for, or participation in, this Plan. No amounts may be deferred
under this Plan which have been deferred under any other plan of the Company and
the Administrator may modify or render invalid a Participant’s election prior to
such election becoming irrevocable to accommodate deferrals made under other
plan(s). Deferrals under this Plan may result in a reduction of benefits payable
under the Social Security Act, the Retirement Plan and the PSIP.
b.Automatic Deferral. An Eligible Executive’s base salary deferrals and annual
bonus award deferrals (but not DCAP housing deferrals, sign-on and retention
bonus deferrals and Long-Term Incentive Plan award deferrals) shall be credited,
in a separate Account under the Plan with an amount calculated to be the
Matching Employer Contribution percentage that would have been credited to the
Eligible Executive’s PSIP account if five percent (5%) of such deferrals under
DCAP III had been made under the PSIP. For these purposes, Matching Employer
Contribution shall have the meaning defined in the PSIP.
D.
AMOUNTS OF DEFERRAL

1.Minimum Deferral. The minimum amount that an Eligible Executive may defer
under this Plan for any Year is $5,000 of base salary, or $5,000 of any annual
bonus award(s) and $5,000 of any Long-Term Incentive Plan award. The minimum
amount of compensation that an Eligible Director may defer for any Year is
$5,000.
2.Maximum Deferral for Eligible Executives. The maximum amount of compensation
which an Eligible Executive may defer under this Plan for any Year is (i) 75% of
the amount of such Eligible Executive’s base salary for such Year, and (ii) 90%
of any annual bonus award and/or any Long-Term Incentive Plan award determined
and payable to him or her in such Year. Additionally, the Administrator may
change the maximum amount (expressed as a percentage limit) of base salary that
Eligible Executives as a group may defer under the Plan for any Year.
Notwithstanding these limits, deferrals may be reduced by the Company as
permitted under Treasury Regulation section 1.409A-3(j)(4).
3.Maximum Deferral for Eligible Directors. The maximum amount of compensation
which an Eligible Director may defer under this Plan for any Year is the amount
of any annual retainer (other than the portion of the annual retainer subject to
Mandatory Deferral under and as defined in the 1997 Non-Employee Directors’
Equity Compensation and Deferral Plan) and other fees from McKesson earned by
him or her in any such Year.

2



--------------------------------------------------------------------------------




E.
PAYMENT OF DEFERRED COMPENSATION

1.Book Account and Interest Credit. Compensation deferred by a Participant and
any vested Discretionary Contributions under the Plan shall be credited to a
separate bookkeeping account for such Participant (the “Account”). (Sub-Accounts
may be established for each Year for which the Participant elects to defer
compensation.) Interest or earnings shall be credited to each Account for each
Year at a rate equal to a rate declared or any other measurement device (the
“Declared Rate”) approved by the Compensation Committee acting in its sole
discretion after taking into account, among other things, the following factors:
McKesson’s cost of funds, corporate tax brackets, expected amount and duration
of deferrals, number and age of eligible Participants, expected time and manner
of payment of deferred amounts, and expected performance of available fixed-rate
insurance contracts covering the lives of Participants. Notwithstanding the
foregoing, if a Change in Control occurs, the Declared Rate for the balance of
the calendar year in which the Change in Control occurs and for the two calendar
years immediately following the year in which the Change in Control occurs shall
not be less than the Declared Rate as in effect on the day before the Change in
Control occurs. Interest or earnings on each Account balance shall be compounded
daily on each business day within the Year to yield the Declared Rate for the
Year. Interest or earnings shall be credited to each Account as of the end of
each business day.
2.Interest shall be credited to each Account (including Sub-Accounts established
thereunder) for each Year at a rate equal to a rate declared by the Compensation
Committee acting in its sole discretion after taking into account, among other
things, the following factors: McKesson’s cost of funds, corporate tax brackets,
expected amount and duration of deferrals, number and age of eligible
Participants, expected time and manner of payment of deferred amounts, and
expected performance of available fixed-rate insurance contracts covering the
lives of Participants (the “Declared Rate”). Notwithstanding the foregoing, if a
Change in Control (as defined in Section K.5 below) occurs, the Declared Rate
for the balance of the calendar year in which the Change in Control occurs and
for the two calendar years immediately following the year in which the Change in
Control occurs shall not be less than the Declared Rate as in effect on the day
before the Change in Control occurs. Interest on each Account balance shall be
compounded daily on each business day within the Year to yield the Declared Rate
for the Year. In the case of installment payments as provided in Section E.4
below, interest shall be credited on all amounts remaining in a Participant’s
Account until all amounts are paid out. Interest shall be credited to each
Account as of the end of each business day .
3.Length of Deferral. An Eligible Executive or Eligible Director shall elect in
writing, and file with the Administrator, at the same time as such Eligible
Executive or Eligible Director makes any election to defer compensation, the
period of deferral with respect to such election, subject to the minimum
required period of deferral and the maximum permissible period of deferral. The
minimum required period of deferral is five years after the end of the Year for
which compensation is deferred. Notwithstanding the foregoing, the five-year
minimum deferral period shall not apply to payments made as a result of death,
Disability, Retirement, Separation from Service, a Change in Control or
Unforeseeable Emergency. Payment must commence no later than the end of the
maximum period of deferral, which is the January following the year in which the
Eligible Executive reaches age 72 or, in the case of an Eligible Director, the
January after McKesson’s annual meeting of stockholders next following the
Eligible Director’s 72nd birthday; provided, however, no payment shall be paid
or commence which will cause an impermissible acceleration of such payment under
Treasury Regulation section 1.409A-(3)(j).
4.Election of Form and Time of Payment. A Participant shall elect in writing,
and file with the Administrator, at the same time as any election to defer
compensation, a form and time of payment of benefits under this Plan from the
following:

3



--------------------------------------------------------------------------------




a.Form.
i.Payment of the amount credited to the Participant’s Account in a single sum.
ii.Payment of amounts credited to the Participant’s Account in any specified
number of approximately equal annual installments (not in excess of ten). For
purposes of this Plan, installment payments shall be treated as a single
distribution under Section 409A of the Code.
b.Time.
i.The lump sum or first installment to be paid in the earlier of the first
January or June that is at least six months following the Year of Participant’s
Retirement, Disability or death.
ii.Subject to Section E.3, the lump sum or first installment to be paid in
January of the year designated by the Participant; provided, however,
Participant shall elect a payment date, or payment commence date, which is no
later than the end of the Maximum Period of Deferral and if Participant elects a
distribution date which is subsequent to the Maximum Period of Deferral, the
election as to the time of distribution shall be deemed void immediately prior
to the time such election is irrevocable and distributions shall be made under
paragraph i. above.
iii.Subject to Section E.3, the lump sum or first installment to be paid in two
or more Januarys designated by the Participant following the Year of
Participant’s Retirement, Disability or death.
The Participant may elect a different time and/or form of distribution for
Retirement, Disability or death.
c.Discretionary Contributions. If the Compensation Committee designates a
Participant as eligible to receive a Discretionary Contribution, then the
Participant may elect the time and form of payment with respect to such
Discretionary Contribution prior to the first day of the calendar year in which
the earlier of (i) the Discretionary Contribution is first credited (whether
vested or unvested), or (ii) the Discretionary Contribution is earned, and
otherwise in accordance with Section E.4.a and E.4.b. If a Participant does not
or may not make an election with respect to the time and form of payment of a
Discretionary Contribution, then such Discretionary Contribution will be
distributed in the same time and form as provided in Participant’s election for
other deferred compensation under this Plan for the year in which the
Discretionary Contribution was first credited (whether vested or unvested) to
Participant’s Account. In the absence of an applicable election, the
Discretionary Contribution will be distributed in accordance with Section E.6.
5.Modification of Elections. Once such an election has been made, the Eligible
Executive or Eligible Director may modify the time and/or form of distributions
made under the Plan, provided that:
a.such alteration is made at least one year prior to the earliest date the
Participant could have received distribution of the amounts credited to his or
her Account under the earlier election, and
b.such alteration does not provide for the receipt of such amounts earlier than
five years from the originally scheduled distribution date. A change to the time
and form of a distribution may be modified or revoked until 12 months prior to
the time a distribution is originally scheduled to be made, at which time such
change shall become irrevocable. The last valid election accepted by the
Administrator shall govern the payout; provided, however, if a modification
under this Section E.5 is determined immediately prior to such modification
becoming irrevocable to cause a payment date to be, or payment commence date
begin, after later than the end of the Maximum Period of Deferral such
modification shall be deemed to be

4



--------------------------------------------------------------------------------




revoked immediately prior to the time such modification become irrevocable and
distributions shall be made as if Participant had not modified his or her
election.
6.Default Form of Distribution. If no valid election is made with respect to
Section E.4, then payment of the amount credited to the Participant’s Account
shall be made in a single sum to be paid in the earlier of the first January or
June that is at least six months following the earlier of the Participant’s
Retirement, Disability or death.
7.Payments on Separation from Service. If a Participant Separates from Service
for any reason other than Retirement, Disability or death, then, notwithstanding
the election made by the Participant pursuant to Section E.4 above, the entire
undistributed amount credited to his or her Account shall be paid in the form of
a lump sum in the earlier of the first January or June that is at least six
months following the date the Participant Separates from Service.
8.Delayed Distribution to Specified Employees. Notwithstanding any other
provision of this Section E to the contrary, a distribution scheduled to be made
upon Separation from Service to a Participant who is identified as a Specified
Employee as of the date he Separates from Service shall not be paid within the
time that is six months following the Participant’s Separation from Service. Any
payment that otherwise would have been made pursuant to this Section E during
such six-month period, if any, shall be made in the seventh month following the
month in which Participant’s Separation from Service occurs. The identification
of a Participant as a Specified Employee shall be made by the Administrator in
his or her sole discretion in accordance with Section K.27 of the Plan and
Sections 416(i) and 409A of the Code and the regulations promulgated thereunder.
9.Payments on Death. An election made as to the the payment of the Participant’s
Account pursuant to Participant’s death shall be paid to his or her Beneficiary
if such Participant has not yet received or begun receiving a distribution under
the Plan. If, however, a Participant is in-pay status at the time of death,
distribution of the Account, or portion of the Account, that is in-pay shall
continue to be distributed to the Beneficiary as Participant elected to receive
such distribution. The Beneficiary shall have to right to elect a different time
or form of payment of distributions made under the Plan.
10.Deminimis Cashout. Notwithstanding the Participant’s election, the
Administrator in its sole discretion may distribute an Account to a Participant
or a Beneficiary in a single payment if the value of the Account, and any other
plan or arrangement with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation section 1.409A-1(c)(2), is less than the Code Section
401(g)(1)(B) limit.
11.Designation of Beneficiary. A Participant may designate any person(s) or any
entity as his or her Beneficiary. Designation shall be in writing and shall
become effective only when filed with the Administrator. Such filing must occur
before the Participant’s death. A Participant may change the Beneficiary, from
time to time, by filing a new written designation with the Administrator. If the
Participant fails to effectively designate a Beneficiary in accordance with the
Administrator’s procedures or the person designated by the Participant is not
living at the time the distribution is to be made, then the Participant’s
Beneficiary shall be the Participant’s surviving spouse, if any, or, if there is
no surviving spouse, the Participant’s surviving children, if any, in equal
shares, or if there are no surviving children, the Participant’s estate.
12.Payments Due to an Unforeseeable Emergency. The Administrator may, in his or
her sole discretion, cancel Participant’s deferral election and direct payment
to a Participant of all or of any portion of the Participant’s Account balance,
if necessary, notwithstanding an election under Section E.4 above, at

5



--------------------------------------------------------------------------------




any time that the Administrator determines that such Participant has suffered an
Unforeseeable Emergency and requires action to be taken under this Section E.12.
13.Prohibition on Acceleration. Notwithstanding any other provision of the Plan
to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section
409A(a)(3) of the Code and the regulations promulgated thereunder.
F.
SOURCE OF PAYMENT

Amounts paid under this Plan shall be paid from the general funds of McKesson,
and each Participant and his or her Beneficiaries shall be no more than
unsecured general creditors of McKesson with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Nothing
contained in this Plan shall be deemed to create a trust of any kind for the
benefit of any Participant or Beneficiary, or create any fiduciary relationship
between the Company and any Participant or Beneficiary with respect to any
assets of the Company.
G.
MISCELLANEOUS

1.Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with McKesson for the satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employment tax
requirements applicable to the payment of benefits under this Plan. If no other
arrangements are made, McKesson may provide, at its discretion, for such
withholding and tax payments as may be required.
2.No Assignment.
a.Other than as provided in Section G.2.b below, the benefits provided under
this Plan may not be alienated, assigned, transferred, pledged or hypothecated
by any person, at any time or to any person whatsoever. These benefits shall be
exempt from the claims of creditors or other claimants and from all orders,
decrees, levies, garnishments or executions to the fullest extent allowed by
law.
b.If a court of competent jurisdiction determines pursuant to a judgment, order
or approval of a marital settlement agreement that all or any portion of the
benefits payable hereunder to a Participant constitute community property of the
Participant and his or her spouse or former spouse (hereafter, the “Alternate
Payee”) or property which is otherwise subject to division by the Participant
and the Alternate Payee, a division of such property shall not constitute a
violation of Section G.2.a, and any portion of such property may be paid or set
aside for payment to the Alternate Payee. The preceding sentence of this Section
G.2.b, however, shall not create any additional rights and privileges for the
Alternate Payee (or the Participant) not already provided under the Plan; in
this regard, the Administrator shall have the right to refuse to recognize any
judgment, order or approval of a martial settlement agreement that provides for
any additional rights and privileges not already provided under the Plan,
including without limitation, with respect to form and time of payment.
3.Applicable Law and Severability. The Plan hereby created shall be construed,
administered and governed in all respects in accordance with ERISA and the laws
of the State of California to the extent that the latter are not preempted by
ERISA. If any provision of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereunder
shall continue to be effective.

6



--------------------------------------------------------------------------------




H.
ADMINISTRATION OF THE PLAN

1.In General. The Administrator of the Plan shall be the Executive Vice
President, Human Resources, of McKesson. If the Executive Vice President, Human
Resources, is a Participant, any discretionary action taken as Administrator
which directly affects him or her as a Participant shall be specifically
approved by the Compensation Committee. The Administrator shall have the
authority and responsibility to interpret this Plan and shall adopt such rules
and regulations for carrying out this Plan as it may deem necessary or
appropriate. Decisions of the Administrator shall be final and binding on all
parties who have or claim any interest in this Plan.
2.Elections and Notices. All elections and notices made under this Plan shall be
filed with the Administrator at the time and in the manner specified by him or
her. All elections to defer compensation under this Plan shall be irrevocable.
I.
AMENDMENT OR TERMINATION OF THE PLAN

1.Amendment. The Compensation Committee may at any time amend this Plan. Such
action shall be prospective only and shall not adversely affect the rights of
any Participant or Beneficiary to any benefit previously earned under this Plan.
The foregoing notwithstanding, no amendment adopted following the occurrence of
a Change in Control shall be effective if it (a) would reduce the Declared Rate
for the balance of the calendar year in which the Change in Control occurs or
for the two calendar years immediately following the year in which the Change in
Control occurs to a rate lower than the Declared Rate as in effect on the day
before the Change in Control occurred or (b) modify the provisions of (a) above.
2.Termination. The Board in its discretion may at any time terminate the Plan in
accordance with Treasury Regulation section 1.409A-3(j)(4)(ix).
J.
CLAIMS AND APPEALS

1.Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Participant or Beneficiary satisfactory results, a formal
claim for benefits may be made in accordance with the procedures of this Section
J.
2.Formal Benefits Claim - Review by Executive Vice President, Human Resources. A
Participant or Beneficiary may make a written request for review of any matter
concerning his or her benefits under this Plan. The claim must be addressed to
the Executive Vice President, Human Resources, McKesson Corporation, One Post
Street, San Francisco, California 94104. The Executive Vice President, Human
Resources or his or her delegate (“Executive Vice President”) shall decide the
action to be taken with respect to any such request and may require additional
information if necessary to process the request. The Executive Vice President
shall review the request and shall issue his or her decision, in writing, no
later than 90 days after the date the request is received, unless the
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
request within the initial 90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Executive Vice
President expects to reach a decision on the request. In no event shall the
extension exceed a period of 90 days from the end of the initial period.
3.Notice of Denied Request. If the Executive Vice President denies a request in
whole or in part, he or she shall provide the person making the request with
written notice of the denial within the period specified in Section J.2. The
notice shall set forth the specific reason for the denial, reference to the
specific

7



--------------------------------------------------------------------------------




Plan provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.
4.Appeal to Executive Vice President.
a.A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Executive Vice President within 60 days of receipt of the notification of
denial. The appeal must be addressed to: Executive Vice President, Human
Resources, McKesson Corporation, One Post Street, San Francisco, California
94104. The Executive Vice President, for good cause shown, may extend the period
during which the appeal may be filed for another 60 days. The appellant and/or
his or her authorized representative shall be permitted to submit written
comments, documents, records and other information relating to the claim for
benefits. Upon request and free of charge, the applicant should be provided
reasonable access to and copies of, all documents, records or other information
relevant to the appellant’s claim.
b.The Executive Vice President’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.
c.The Executive Vice President shall issue a written decision within a
reasonable period of time but not later than 60 days after receipt of the
appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60-day period. This notice shall state the circumstances requiring
the extension and the date by which the Executive Vice President expects to
reach a decision on the appeal.
d.If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
e.The decision of the Executive Vice President on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.
5.Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section J.2, has been notified that the
claim is denied in accordance with Section J.3, has filed a written request for
a review of the claim in accordance with Section J.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section J.4.

8



--------------------------------------------------------------------------------




K.
DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings
indicated:
1.“Account” means the Account specified in Section E.1.
2.“Administrator” shall mean the person specified in Section H.
3.“Beneficiary” shall mean the person or entity described by Section E.11.
4.“Board” shall mean the Board of Directors of McKesson.
5.“Change in Control” shall mean the occurrence of any change in ownership of
McKesson, change in effective control of McKesson, or change in the ownership of
a substantial portion of the assets of McKesson, as defined in Treasury
Regulation section 1.409A-3(i)(5), the regulations thereunder, and any other
published interpretive authority, as issued or amended from time to time.
6.“Code” shall mean the Internal Revenue Code of 1986, as amended.
7.“Company” shall mean McKesson and any affiliate that would be considered a
service recipient for purposes of Treasury Regulation section 1.409A-1(g).
8.“Compensation Committee” shall mean the Compensation Committee of the Board.
9.“Declared Rate” shall have the meaning described in Section E.1.
10.“Disabled” or “Disability” shall mean that an individual is determined by the
Social Security Administration to be totally disabled.
11.“Discretionary Contribution” shall mean a contribution made to a
Participant’s Account in the Compensation Committee’s discretion pursuant to
Section C.3.
12.“Eligible Director” shall mean a member of the Board described by Section
C.1.b.
13.“Eligible Executive” shall mean an employee of the Company selected as being
eligible to participate in this Plan under Section C.1.a.
14.“Employer” shall mean McKesson and any other affiliate that would be
considered a service recipient or employer for purposes of Treasury Regulation
section 1.409A-1(h)(3).
15. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
16.“Identification Date” shall mean each December 31.
17.“Maximum Period of Deferral” shall mean the January following the year in
which the Eligible Executive reaches age 72 or, in the case of an Eligible
Director, the January after McKesson’s annual meeting of stockholders next
following the Eligible Director’s 72nd birthday.
18.“McKesson” shall mean McKesson Corporation, a Delaware corporation.

9



--------------------------------------------------------------------------------




19.“Participant” shall be any executive of the Company or member of the Board
for whom amounts are credited to an Account under this Plan. Upon the
Participant’s death, the Participant’s Beneficiary shall be a Participant until
all amounts are paid out of the Participant’s Account.
20.“Plan” shall mean the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”).
21.“PSIP” shall mean the McKesson Corporation Profit-Sharing Investment Plan.
22.“Prior Plan” shall mean the McKesson Corporation Deferred Compensation
Administration Plan II (“DCAP II”)
23.“Retirement” shall mean Separation from Service after the date in which the
Participant attains age 50 and has at least five Years of Service with the
Company. Notwithstanding the foregoing, for purposes of this Plan, Retirement
for an Eligible Director shall mean cessation of service as a member of the
Board on or after the completion of at least six successive years as a member of
the Board.
24.“Retirement Plan” shall mean the McKesson Corporation Retirement Plan.
25.“Separation from Service” or “Separates from Service” shall mean termination
of employment with the Employer, except in the event of death or Disability, as
provided under Treasury Regulation section 1.409A-1(h)(1)(ii).. A Participant
shall be deemed to have had a Separation from Service if the Participant’s
service with the Employer is reduced to an annual rate that is equal to or less
than twenty percent of the services rendered, on average, during the immediately
preceding three years of service with the Employer (or if providing service to
the Employer less than three years, such lesser period).
26.“Service” shall mean an Eligible Executive’s employment with the Company,
commencing with the first day of such employment and ending on the day the
Eligible Executive has a Separation from Service. 
27.“Specified Employee” shall mean a Participant who, on an Identification Date,
is:
a.An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;
b.A five percent owner of the Company; or
c.A one percent owner of the Company having annual compensation from the Company
of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(4) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.
28.“Unforeseeable Emergency” shall have the same meaning as provided in Section
409A(a)(2)(B)(ii) of the Code.
29.“Year” shall mean the calendar year.

10



--------------------------------------------------------------------------------




30.“Year of Service” shall mean a period of 365 aggregate days of Service
(including holidays, weekends and other non-working days).
L.
SUCCESSORS

This Plan shall be binding on McKesson and any successors or assigns thereto.
M.
Execution

To record the adoption of the amended and restated Plan by the Compensation
Committee of the Board of Directors of McKesson Corporation at a meeting held on
July 29, 2014, effective as of January 1, 2014.
MCKESSON CORPORATION
 
By
/s/ Jorge L. Figueredo
Jorge L. Figueredo
Executive Vice President, Human Resources


11

